Exhibit 10.77
 
AMENDMENT NO. 1 TO AGREEMENT FOR REPAYMENT OF NOTE BY SHARE ISSUANCE
 
CAGAN REVOLVING LINE OF CREDIT
 
This Amendment No. 1 to the Repayment of Note by Share Issuance (the “Repayment
Agreement”) dated as of December 31, 2012 (the “Effective Date”) is made between
AEMETIS, INC., a Nevada corporation (“Parent”), AEMETIS INTERNATIONAL INC.,
(formerly known as “International Biodiesel, Inc.”), a Nevada corporation and
wholly-owned subsidiary of Parent (the “Borrower”), and LAIRD Q. CAGAN for
himself and on behalf of all other holders of interests in the Revolving Line of
Credit (the "Lender”).
 
AMENDED RECITALS
 
A. Recital D. of the Repayment Agreement is deleted in its entirety and replaced
with the following:
 
 
“D.
Subject to the prior written consent of Agent, pursuant to the terms of the
Agreement, the Lender has the right, from time to time, to convert all or any
portion of the unpaid, interest and fees outstanding under the Agreement into
shares of the Parent’s common stock.”

 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. Recital 2. of the Repayment Agreement is deleted in its entirety and replaced
with the following:
 
 
“2.
Remaining Balance.  Lender acknowledges and agrees that on the Effective Date of
this Repayment Agreement there is $421,884.97 in outstanding unpaid principal
and $1,118,189.79 in outstanding and unpaid Interest and Fees.”

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment to the Second Conversion Notice has been duly
executed by the parties hereto as of April 10, 2013.
 

 
LENDER:
          /s/ Laird Q. Cagan    
Laird Q. Cagan, on behalf of all Lenders
         
BORROWER:
         
Aemetis International, Inc.
(f/k/a International Biodiesel, Inc.)
           
By:
/s/ Eric A. McAfee     Name: Eric A. McAfee     Title: Chief Executive Officer  
       

 



 
PARENT:
Aemetis, Inc.
           
By:
/s/ Eric A. McAfee     Name: Eric A. McAfee     Title: Chief Executive Officer  
     